Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 1 of 25 PageID 4990




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

 THE HURRY FAMILY REVOCABLE
 TRUST; SCOTTSDALE CAPITAL
 ADVISORS CORPORATION;
 ALPINE SECURITIES CORPORATION;
 and CAYMAN SECURITIES CLEARING
 AND TRADING LTD.,

       Plaintiffs,

 v.                                              Case No. 8:18-cv-02869-VMC-CPT

 CHRISTOPHER FRANKEL,

       Defendant.
                                             /

                  Frankel’s Motion for Determination of
                Entitlement to Attorney’s Fees and Expenses

       The defendant, Christopher L. Frankel (“Frankel”), through counsel and

 under Federal Rule of Civil Procedure 54 and Local Rule 7.01, requests a

 determination that he is entitled to an award of his attorney’s fees and expenses

 against the plaintiffs that pursued this lawsuit through trial, The Hurry Family

 Revocable Trust (“Hurry Trust”), Scottsdale Capital Advisors (“Scottsdale”),

 and Alpine Securities Corporation (“Alpine”), and against the plaintiff that

 abandoned its alleged claims by not joining as a plaintiff in the second amended

 complaint, Cayman Securities Clearing and Trading Ltd. (“Cayman”).

 I.    FACTUAL AND PROCEDURAL HISTORY

       Frankel prevailed on all of the plaintiffs’ claims except for Scottsdale’s and

 Alpine’s claim for misappropriation of their alleged trade secrets. Cayman
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 2 of 25 PageID 4991




 abandoned all of its claims in May 2019; the Hurry Trust abandoned its claims

 for misappropriation of alleged trade secrets in May 2019; all plaintiffs

 abandoned their claims for violation of Florida’s Deceptive and Unfair Trade

 Practices Act (“FDUTPA”) in May 2019; and the Hurry Trust, Scottsdale, and

 Alpine failed to prove their claims for breach of Frankel’s pre-employment and

 post-employment, non-disclosure agreements at the trial in April 2021.

         The plaintiffs demanded contractual and / or statutory fees on all of their

 claims, except on their common law, unfair competition claims, which all of the

 plaintiffs abandoned in their second amended complaint, filed on May 10, 2019.

 Doc 61 (Second amended complaint).

         In their initial complaint filed on November 21, 2018, all four plaintiffs,

 Cayman, the Hurry Trust, Scottsdale, and Alpine, sued Frankel in Count I - for

 breach of the pre-employment, non-disclosure agreement (Exhibit “A”) and

 demanded attorney’s fees and costs under Arizona Revised Statute § 12-341.01; in

 Count II - for violation of the Federal Defend Trade Secrets Act and demanded

 attorney’s fees and costs under 18 U.S.C. § 1836(b)(3)(D); in Count III - for

 violation of the Florida Uniform Trade Secret Act and demanded attorney’s fees

 under Fla. Stat. § 688.005; in Count IV - for violation of FDUTPA and demanded

 attorney’s fees under Fla. Stat. §§ 501.2105 and 501.211; and in Count V - for

 common law, unfair competition, the only claim on which the plaintiffs did not

 demand statutory or contractual attorney’s fees. Doc 1 (Initial complaint) at pp. 5

 - 11.

                                     Page 2 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 3 of 25 PageID 4992




       When the plaintiffs sued on November 21, 2018, they “were unaware that

 Scottsdale Capital Advisors, Alpine Securities Corporation, and Defendant

 Christopher Frankel … had entered into a second nondisclosure agreement …

 that superseded the Original NDA as to those parties until the Hurry Parties were

 reviewing documents in order to respond to Frankel’s production requests.” Doc

 34-1 (Declaration of Jordan Susman, former counsel for plaintiffs, in support of

 plaintiffs’ motion to amend initial complaint) at ¶4 on pp. 1 – 2. On February 11,

 2019, the plaintiffs, therefore, moved to amend their initial complaint to add a

 claim by Scottsdale and Alpine for breach of the post-employment, non-

 disclosure agreement (Exhibit “B”). Doc 34 (Plaintiffs’ motion for leave to file

 first amended complaint) at p. 2.

       In their first amended complaint filed on February 26, 2019, all four

 plaintiffs, Cayman, Hurry Trust, Scottsdale, and Alpine, asserted the same claims

 against Frankel, except Scottsdale and Alpine replaced their claim for breach of

 the pre-employment, non-disclosure agreement with a claim for breach of the

 newly discovered, “superseding,” post-employment, non-disclosure agreement

 (Exhibit “B”). Doc 37 (First amended complaint) at ¶19 on p. 4; see also Doc 61

 (Second amended complaint) at ¶18 on p. 3. In their first amended complaint,

 Cayman and Hurry Trust sued in Count I - for breach of the pre-employment,

 non-disclosure agreement and demanded attorney’s fees under Arizona Revised

 Statute § 12-341.01; Scottsdale and Alpine sued in Count II - for breach of the

 post-employment, non-disclosure agreement and demanded attorney’s fees

                                     Page 3 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 4 of 25 PageID 4993




 under Paragraph 7(h); all four plaintiffs sued in Count III - for violation of the

 Federal Defend Trade Secrets Act and demanded attorney’s fees under 18 U.S.C.

 § 1836(b)(3)(D); all four plaintiffs sued in Count IV - for violation of the Florida

 Uniform Trade Secret Act and demanded attorney’s fees under Fla. Stat. §

 688.005; and all four plaintiffs sued in Count V - for violation of FDUTPA and

 demanded attorney’s fees under Fla. Stat. §§ 501.2105 and 501.211. Doc 37 (First

 amended complaint) at pp. 6 – 11.

       The four plaintiffs abandoned their claims for common law, unfair

 competition in their first amended complaint. Doc 37 (First amended complaint).

       On April 26, 2019, the Court granted Frankel’s motion to dismiss the first

 amended complaint because the plaintiffs had not made specific, factual

 allegations to support their claims for breach of the non-disclosure agreements or

 their trade secret claims, i.e., the plaintiffs had not alleged specific facts showing

 that they had any Confidential Information protected by the non-disclosure

 agreements, or that they had trade secrets protected by the Federal and Florida

 Trade Secret Acts. The Court granted the plaintiffs leave to file a second amended

 complaint by May 10, 2019. Doc 47 (Order granting Frankel’s motion to dismiss

 first amended complaint).

       Cayman could not allege specific facts showing that it had any Confidential

 Information and trade secrets, so Cayman abandoned all of its claims by not

 joining as a plaintiff in the second amended complaint filed on May 10, 2019. Doc

 61 (Second amended complaint). Cayman could not withdraw from the lawsuit

                                     Page 4 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 5 of 25 PageID 4994




 because Cayman obtained no stipulation or court order authorizing Cayman’s

 withdrawal. See Fed. R. Civ. P. 41(a)(1) (Prohibiting plaintiff’s withdrawal from

 lawsuit, except by stipulation or court order, after the defendant has answered

 the complaint). Frankel answered the plaintiffs’ initial complaint, but moved to

 dismiss their first amended complaint. Docs 14 (Frankel’s answer to initial

 complaint) and 38 (Frankel’s motion to dismiss first amended complaint).

       The Hurry Trust could not allege specific facts showing that it had any

 trade secrets, so the Hurry Trust abandoned its trade secret claims by not

 asserting any trade secret claims in the second amended complaint. Doc 61

 (Second amended complaint).

       All four plaintiffs abandoned and did not assert their alleged, FDUTPA

 claims in the second amended complaint. Doc. 61 (Second amended complaint).

       In the second amended complaint filed May 10, 2019, Hurry Trust sued in

 Count I - for breach of the pre-employment, non-disclosure agreement and

 demanded attorney’s fees under Arizona Revised Statute § 12-341.01; Scottsdale

 and Alpine sued in Count II - for breach of the post-employment, non-disclosure

 agreement and demanded attorney’s fees under Paragraph 7(h); Scottsdale and

 Alpine sued in Count III - for violation of the Federal Defend Trade Secrets Act

 and demanded attorney’s fees under 18 U.S.C. § 1836(b)(3)(D); and Scottsdale

 and Alpine sued in Count IV - for violation of the Florida Uniform Trade Secret

 Act and demanded attorney’s fees under Fla. Stat. § 688.005. Doc 61 (Second

 amended complaint) at pp. 6 - 16.

                                     Page 5 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 6 of 25 PageID 4995




       On May 24, 2019, Frankel filed his initial motion for fees and expenses

 against all four plaintiffs because all four plaintiffs had abandoned claims on

 which they had demanded fees. Doc 67 (Frankel’s initial motion) at pp. 1 – 3. The

 Court heard Frankel’s initial motion for fees on July 2, 2019, and Frankel and the

 plaintiffs agreed during the hearing that determination of Frankel’s claim for

 fees, costs, and expenses should be deferred until after the conclusion of the

 lawsuit. Docs 74 and 79 (Notice and amended notice setting hearing on Frankel’s

 initial motion for fees and costs).

       On July 3, 2019, the Court denied Frankel’s initial motion for fees and

 costs as premature, without prejudice and with leave to reassert his claim for fees

 and expenses after the conclusion of the lawsuit. The Court ruled that Frankel

 had “preserved” his claim for fees and expenses against the plaintiffs by filing his

 initial motion for fees and costs. Doc 89 (Endorsed order on initial motion).

       As of May 24, 2019, when Frankel filed his initial motion for fees and costs,

 Frankel’s claim for fees was approximately $130,283.oo for fees, and his claim for

 expenses was approximately $1,287.49. Doc 67 (Frankel’s initial motion) at p. 4.

       All four plaintiffs had initially claimed that Frankel’s pre-employment,

 non-disclosure agreement was the operative, non-disclosure agreement. The pre-

 employment, non-disclosure agreement did not include an attorney’s fee

 provision, so all four plaintiffs had initially demanded fees for breach of the pre-

 employment agreement under Arizona Revised Statute § 12-341.01. Doc 1 (Initial

 complaint) at Count I on pp. 5 - 6.

                                       Page 6 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 7 of 25 PageID 4996




       In the first and second amended complaints, the Hurry Trust continued to

 assert a claim for breach of the pre-employment, non-disclosure agreement

 (Exhibit “A”) and continued to demand fees under Arizona Revised Statute § 12-

 341.01, but Scottsdale and Alpine asserted claims for breach of the post-

 employment, non-disclosure agreement and demanded fees under Paragraph

 7(h). Docs 37 and 61. Paragraph 7(h) of the post-employment, non-disclosure

 agreement awards the prevailing party “the right to collect from the other party

 its reasonable attorney’s fees and costs and necessary expenditures” in a dispute

 concerning the agreement. “In a dispute arising out of or related to this

 Agreement, the prevailing party shall have the right to collect from the other

 party its reasonable attorney fees and costs and necessary expenditures.” Exhibit

 “B” at ¶7(h).

       Frankel prevailed on the plaintiffs’ alleged FDUTPA claims because the

 plaintiffs abandoned their FDUTPA claims in the second amended complaint

 filed on May 10, 2019. Doc 61 (Second amended complaint).

       Frankel prevailed on Cayman’s claim for breach of the pre-employment,

 non-disclosure agreement because Cayman had no Confidential Information

 protected by the agreement, could not allege facts to support its claim for breach

 of the agreement, and instead had to abandon its claim for breach of the

 agreement by not joining in the second amended complaint filed on May 10,

 2019. Docs 37 (First amended complaint), 47 (Order dismissing first amended

 complaint), and 61 (Second amended complaint).

                                   Page 7 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 8 of 25 PageID 4997




         Frankel prevailed on the Hurry Trust’s, Scottsdale’s, and Alpine’s claims

 for breach of the non-disclosure agreements by the jury’s determinations that

 Frankel’s breaches of the agreements caused no injury or damage to the Hurry

 Trust, Scottsdale, and Alpine. Doc 302 (Verdict) at pp. 1 – 4 (Jury responded to

 questions 4, 8, and 12 that Frankel’s breaches of pre- and post-employment, non-

 disclosure agreements had not “cause[d] any damage” to the Hurry Trust, Alpine,

 or Scottsdale). Injury or damage is an essential element, which the plaintiffs had

 to prove, to establish their breach of contract claims under the governing law of

 Arizona. Chartone, Inc. v. Bernini, 83 P.3d 1103, 1111 (Ariz. Ct. App. 2004);

 Gilmore v. Cohen, 95 Ariz. 34, 36, 386 P.2d 81, 82 (1963).

         In agreed Jury Instruction 9, the Hurry Trust, Scottsdale, and Alpine

 acknowledged their obligation to prove that breach of the non-disclosure

 agreements had “resulted in damage to the plaintiffs.” Doc 301 (Instruction 9) at

 p. 9.

         In agreed Jury Instruction 14, the Hurry Trust, Scottsdale, and Alpine

 acknowledged that they had to prove that they “ha[d] been damaged” to establish

 their breach of contract claims: “If you find that the Hurry Trust, Scottsdale, and

 / or Alpine have established that they have been damaged, but that they have

 not proven their the amount of damages with reasonable certainty, nominal

 damages may be awarded. Nominal damages do not compensate for loss or harm,

 but are instead awarded to vindicate rights, the infringement of which has not

 caused provable injury.” (Italics added). Doc 301 (Instruction 14) at p. 15.

                                    Page 8 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 9 of 25 PageID 4998




       The Hurry Trust, Scottsdale, and Alpine requested nominal damages, but

 the jury declined to award nominal damages, determining instead that Frankel’s

 breaches of the non-disclosure agreements had not caused any damage to the

 Hurry Trust, Scottsdale, or Alpine. Doc 302 (Verdict) at pp. 1 – 4 (Jury

 responded to questions 4, 8, and 12 that Frankel’s breaches of pre- and post-

 employment, non-disclosure agreements had not “cause[d] any damage” to the

 Hurry Trust, Alpine, or Scottsdale).

       Frankel is entitled to fees on Cayman’s and the Hurry Trust’s alleged trade

 secret claims because Cayman and the Hurry Trust pursued their trade secret

 claims “in bad faith.” Cayman and Hurry Trust had no trade secrets, could not

 plead facts to support trade secret claims, and had to abandon their trade secret

 claims. Docs 37 (First amended complaint), 47 (Order dismissing first amended

 complaint), and 61 (Second amended complaint).

       Frankel will prevail on Scottsdale’s and Alpine’s trade secret claims

 because the jury determined that Frankel’s alleged misappropriation of

 Scottsdale’s and Alpine’s trade secret(s) had not caused any damage to Scottsdale

 or Alpine (Doc 302 (Verdict) at p. 5 (Jury responded to questions 16 (A) and (B)

 that Frankel’s misappropriation had caused “$0” of “actual damage” to Alpine

 and “$0” of “actual damage” to Scottsdale)); because no evidence supported the

 jury’s unjust enrichment award; and because Scottsdale and Alpine requested the

 unjust enrichment award in violation of the Court’s order requiring the plaintiffs



                                    Page 9 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 10 of 25 PageID 4999




  to prove that Frankel’s compensation at Vision had come from clients who

  switched their accounts from Scottsdale and Alpine. Docs 288 and 290.1

        Scottsdale and Alpine have no fee claim for Frankel’s alleged

  misappropriation of their trade secret(s) because the jury determined that

  Frankel’s misappropriation had not been “willful and malicious,” thereby

  eliminating Alpine’s and Scottsdale’s claims for attorney’s fees under 18 U.S.C. §

  1836(b)(3)(D) and Fla. Stat. § 688.005. Doc 302 (Verdict) at p. 5 (Jury responded

  to question 18 that Frankel’s misappropriation had not been “willful and

  malicious.”).

        The plaintiffs have no fee claims because the plaintiffs abandoned or failed

  to prove their claims, and the jury concluded that Frankel had not willfully and

  maliciously misappropriated Scottsdale’s and Alpine’s trade secret(s). Doc 302

  (Verdict) at p. 5 (Jury responded to question 18 that Frankel’s misappropriation

  had not been “willful and malicious.”).

        The clerk entered a judgment consistent with the jury’s verdict. Doc. 304.

  Specifically, the clerk entered a judgment “in favor of the Defendant Christopher

  Frankel and against the Hurry Family Trust” on the Hurry Trust’s claim for

  breach of contract; “in favor of the Defendant Christopher Frankel and against

  Alpine Securities Corporation” on the Alpine’s claim for breach of contract; “in


  1. Frankel reserves his right to move for a determination of his entitlement to recover
  attorney’s fees and expenses on Alpine and Scottsdale’s claims for misappropriation of
  trade secrets if the Court grants Frankel’s forthcoming motion for judgment as a matter
  of law under Federal Rule of Civil Procedure 50(b) on Alpine and Scottsdale’s claims for
  misappropriation of trade secrets.
                                      Page 10 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 11 of 25 PageID 5000




  favor of the Defendant Christopher Frankel and against Scottsdale Capital

  Advisor’s Corporation” on Scottsdale’s claim for breach of contract. Doc. 304. The

  clerk also entered a judgment in favor of Alpine and Scottsdale on their claims for

  misappropriation of trade secrets, which Frankel will be challenging by a

  renewed motion for judgment as a matter of law under Federal Rule of Civil

  Procedure 50(b).

        Frankel has claims for attorney’s fees and expenses (a) against Cayman

  under the pre-employment, non-disclosure agreement and Arizona Revised

  Statute § 12-341.01, the Federal and Florida Trade Secret Acts, and FDUTPA;

  (b) against the Hurry Trust under the pre-employment, non-disclosure

  agreement and Arizona Revised Statute § 12-341.01, the Federal and Florida

  Trade Secret Acts, and FDUTPA; and (c) against Scottsdale and Alpine under the

  post-employment, non-disclosure agreement and FDUTPA.

        Frankel’s fees through April 30, 2021, were approximately $493,763.54

  and his costs and expenses were approximately $10,072.54.2

  II.   APPLICABLE RULES

        A claim for attorney fees and related nontaxable expenses must be made by

  motion no later than 14 days after entry of the judgment. Fed. R. Civ. P.



  2. Frankel’s fees and costs through April 30, 2021, include his fees and costs through his
  initial motion for fees and costs filed on May 24, 2019. Doc 67 (Frankel’s initial motion
  for fees and costs). Frankel is separately filing a bill of costs for the taxable costs
  incurred in this action. The estimated expenses set forth in this motion include the
  taxable costs set forth in Frankel’s bill of costs; however, Frankel is only seeking
  recovery of those costs to the extent that they are not taxed by the clerk.
                                       Page 11 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 12 of 25 PageID 5001




  54(d)(2)(A), (B). The court may establish procedures to resolve fee-related issues

  by local rule. Fed. R. Civ. P. 54(d)(2)(C).

         Local Rule 7.01(a) provides a “bifurcated procedure” for a party claiming

  post-judgment attorney’s fees and related, non-taxable expenses. Local Rule

  7.01(b) requires that a party first file a motion to determine entitlement. After the

  court determines entitlement, the party claiming fees and expenses must file a

  supplemental motion on the amount of its fees and expenses under Local Rule

  7.01(c).

  III.   ARGUMENT

         A.    Frankel prevailed and is entitled to recover his attorney’s
               fees and expenses from all plaintiffs on their FDUTPA
               claims.

         The prevailing party in a claim under FDUTPA may recover reasonable

  attorney’s fees and expenses from the non-prevailing party. § 501.2105, Fla. Stat.

  (2018). If a defendant prevails on a FDUTPA claim at an interim stage in the

  proceedings, then the defendant may recover the attorney’s fees and expenses

  incurred up through and including the proceedings that ended the FDUTPA

  claim. Diamond Aircraft Indus., Inc. v. Horowitch, 107 So. 3d 362, 371 (Fla.

  2013).

               1.     Frankel prevailed on the plaintiffs’ FDUTPA claims.

         In this case, the dismissal of the plaintiffs’ FUDTPA claims became a

  judgment on the merits, entitling Frankel to recover attorney’s fees and expenses

  as the prevailing party. See Docs. 1, 37, 47, 61; Federated Dept. Stores, Inc. v.


                                      Page 12 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 13 of 25 PageID 5002




  Moitie, 452 U.S. 394, 399 n.3 (1981) (“The dismissal for failure to state a claim

  under Federal Rule of Civil Procedure 12(b)(6) is a ‘judgment on the merits.’”);

  Dependable Component Supply, Inc. v. Carrefour Informatique Tremblant, Inc.,

  572 Fed. Appx. 796, 802 (11th Cir. 2014) (“[A] dismissal without prejudice under

  Rule 12(b)(6) becomes a dismissal with prejudice when no timely amendment is

  made and no request for an extension is submitted.” (citing Hertz Corp. v. Alamo

  Rent–A–Car, Inc., 16 F.3d 1126, 1127 n. 3 (11th Cir.1994)).

        Thus, Frankel is entitled to recover the approximately $130,283.oo in

  attorney fees and the approximately $1,287.49 in expenses that Frankel incurred

  up through and including the proceedings that terminated the FDUTPA claims.

  See Diamond Aircraft, 107 So. 3d at 371.

        Indeed, other courts have recognized that a plaintiff bringing a FDUTPA

  claim cannot drop the claim to avoid liability for prevailing party fees. KIPU

  SYSTEMS LLC, v. ZENCHARTS LLC, 17-24733-CIV, 2021 WL 1891710, at *6

  (S.D. Fla. Apr. 6, 2021) (“Although Plaintiff never argues that the decision to drop

  the FDUTPA claim prior to trial is a way to prevent the Non-Judgment

  Defendants from being declared the prevailing party, that contention would have

  been unsuccessful.” (citing Victory Int’l (USA), LLC v. Perry Ellis Int’l, Inc., 2009

  WL 1956236, at *1 (S.D. Fla. July 7, 2009)).




                                     Page 13 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 14 of 25 PageID 5003




                2.     Frankel should recover his fees under the FDUTPA
                       factors for fee awards.

         FDUTPA defendants have the same entitlement to prevailing party fee

  awards as FDUTPA plaintiffs. Humane Soc. of Broward County, Inc. v. Florida

  Humane Soc., 951 So. 2d 966, 968–71 (Fla. 4th DCA 2007). In that case, the

  court rejected the plaintiff’s argument that a different standard should apply to

  the defendants’ entitlement to prevailing party fees under FDUTPA. Id. The court

  reasoned that “[t]he plain language of [FDUTPA] does not suggest that the

  Legislature intended to treat prevailing defendants differently than prevailing

  plaintiffs.” Id. at 971.

         The court explained that FDUTPA provides trial courts with discretion “in

  determining FDUTPA fee awards,” and the court listed seven factors that may be

  considered in exercising this discretion:

         In exercising its discretion, factors that a trial court might consider
         include, but are not limited to
         (1) the scope and history of the litigation;
         (2) the ability of the opposing party to satisfy an award of fees;
         (3) whether an award of fees against the opposing party would deter
         others from acting in similar circumstances;
         (4) the merits of the respective positions—including the degree of the
         opposing party’s culpability or bad faith;
         (5) whether the claim brought was not in subjective bad faith but
         frivolous, unreasonable, groundless;
         (6) whether the defense raised a defense mainly to frustrate or stall;
          (7) whether the claim brought was to resolve a significant legal
         question under FDUTPA law.

  Id. at 971–72.

         In this case, the factors support awarding fees to Frankel as the prevailing

  party on the plaintiffs’ FDUTPA claims.
                                     Page 14 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 15 of 25 PageID 5004




        Under factor (1), “the scope and history of the litigation,” the FDUTPA

  claims ended when the plaintiffs had to abandon the claims in their second

  amended complaint following dismissal of the first amended complaint for failure

  to state a claim. The plaintiffs never had viable, FDUTPA claims and should not

  have asserted FDUTPA claims in their first two complaints.

        Under factor (2), “the ability of the opposing party to satisfy an award of

  fees,” no evidence suggests that the plaintiffs cannot satisfy an award of fees. This

  is not the typical FDUTPA claim in which a consumer is challenging a company’s

  deceptive or unfair practices. The plaintiffs are sophisticated securities firms with

  millions in annual revenue and a family trust that owned the securities firms.

  After abandoning their FDUTPA claim, the plaintiffs went on to spend a fortune

  pursuing their other claims, using a jury consultant and an entourage of lawyers,

  paralegals, and vendors to try the case.

        Under factor (3), “whether an award of fees against the opposing party

  would deter others from acting in similar circumstances,” a fee award in this case

  would deter other companies and employers from bringing meritless FDUTPA

  claims against former employees. The law did not allow the plaintiffs to tack on

  FDUTPA claims to their alleged claims for misappropriation of trade secrets, and

  yet, the plaintiffs tried to do exactly that. See Doc. 38 at 14–15 (discussing XTec,

  Inc. v. Hembree Consulting Services, Inc., 183 F. Supp. 3d 1245, 1262–63 (S.D.

  Fla. 2016) and cases cited therein). Before bringing a FDUTPA claim against a

  former employee, an employer should first determine whether the claim has

                                     Page 15 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 16 of 25 PageID 5005




  merit. The plaintiffs did not do so in this case, and an award of fees to Frankel for

  prevailing on the plaintiffs’ FDUTPA claims would deter other “non-consumer”

  employers from bringing meritless FDUTPA claims against former employees.

        Under factor (4), “the merits of the respective positions—including the

  degree of the opposing party’s culpability or bad faith,” the plaintiffs’ FDUTPA

  claims never had merit. The plaintiffs so conceded when they did not even

  attempt to plead a FDUTPA claim in their second amended complaint. The

  plaintiffs are Hurry-controlled entities, and Frankel has filed requests for judicial

  notice, providing the Court with multiple examples of Hurry’s bad faith and

  improper litigation conduct in other cases. See Docs. 15, 22, 134, 138, 244, 250.

        Under factor (5), “whether the claim brought was not in subjective bad

  faith but frivolous, unreasonable, groundless,” the plaintiffs’ FDUTPA claims

  never had merit and never should have been brought. The law simply did not

  allow the plaintiffs to try to tack on FDUTPA claims to their trade secret

  misappropriation claims. See Doc. 38 at 14–15 (discussing XTec, Inc., 183 F.

  Supp. 3d at 1262–63 and cases cited therein).

        Under factor (6), “whether the defense raised a defense mainly to frustrate

  or stall,” Frankel successfully moved to dismiss the meritless FDUTPA claims,

  not to frustrate or stall the progress of the case. Doc. 38, 47.

         Under factor (7), ”whether the claim brought was to resolve a significant

  legal question under FDUTPA law,” the plaintiffs did not seek to resolve any



                                      Page 16 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 17 of 25 PageID 5006




  significant legal question under FDUTPA by trying to tack on FDUTPA claims to

  their claims for misappropriation of trade secrets.

        B.     Frankel “succeeded” and is entitled to recover his
               attorney’s fees and expenses from Cayman and Hurry
               Trust on their claims for breach of the pre-employment,
               non-disclosure agreement.

        Cayman and Hurry Trust brought claims against Frankel for breach of the

  pre-employment, non-disclosure agreement. See Docs. 1, 37, 61. In those claims,

  Cayman and Hurry Trust alleged entitlement to prevailing party attorney’s fees

  and expenses under Arizona Revised Statute § 12-341.01.

        Section 12-341.01(A) permits an award of attorney fees to the “successful

  party” in a “contested action arising out of a contract.” E.g., Caldwell v. J & J

  Rocket Co., 680 Fed. Appx. 632, 633 (9th Cir. 2017) (mem.) (affirming fee award

  and explaining that “Arizona law gives courts discretion to award attorney’s fees

  to the successful party in a contract case.” (citing § 12-341.01)).

               1.     Frankel “succeeded” on Cayman’s claim for breach of
                      contract.

        Cayman’s withdrawal of its claim for breach of contract is a judgment on

  the merits in favor of Frankel. See Docs. 1, 37, 47, 61; Federated Dept. Stores, 452

  U.S. at 399 n.3 (quoted above in Part A.1); Dependable Component Supply, 572

  Fed. Appx. at 802 (quoted above in Part A.1). Thus, Frankel is entitled to recover

  the approximately $130,283.oo in attorney fees and the approximately $1,287.49

  in expenses that Frankel incurred up through and including the proceedings that

  ended Cayman’s claim for breach of contract.

                                      Page 17 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 18 of 25 PageID 5007




                 2.    Frankel “succeeded” on Hurry Trust’s claim for
                       breach of contract.

           Consistent with the jury’s verdict, the clerk entered a judgment “in favor of

  the Defendant Christopher Frankel and against the Hurry Family Trust” on the

  Hurry Trust’s claim for breach of contract. Doc. 304. Thus, Frankel is entitled to

  recover the recover the approximately $493,763.54 in attorney fees and the

  approximately $10,072.54 in expenses that Frankel incurred in prevailing on this

  claim.

                 3.    Frankel is entitled to fees under the Arizona Supreme
                       Court’s factors for awarding fees under section 12-
                       314.01(A).

           The Arizona Supreme Court has identified six factors for awarding fees

  under section 12-314.01(A):

           1) the merits of the unsuccessful party’s claim;
           2) whether the successful party’s efforts were completely superfluous
           in achieving the ultimate result;
           3) whether assessing fees against the unsuccessful party would cause
           extreme hardship;
           4) whether the successful party prevailed with respect to all relief
           sought;
           5) whether the legal question presented was novel or had been
           previously adjudicated; and
           6) whether a fee award would discourage other parties with tenable
           claims from litigating.

  Am. Const. Corp. v. Philadelphia Indem. Ins. Co., 667 F. Supp. 2d 1100, 1106–07

  (D. Ariz. 2009) (citing Assoc. Indemn. Corp. v. Warner, 143 Ariz. 567, 570, 694

  P.2d 1181, 1184 (1985)).

           In this case, the factors support Frankel’s request for fees as the successful

  party on Cayman and Hurry Trust’s breach of contract claims.
                                       Page 18 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 19 of 25 PageID 5008




        Under factor (1), “the merits of the unsuccessful party’s claim,” Cayman

  could not plead specific facts to support, and had to abandon, its non-existent

  claim for breach of pre-employment, non-disclosure agreement. The jury

  determined that the Hurry Trust had no claim for breach of the pre-employment,

  non-disclosure agreement because the Hurry Trust sustained no damage or harm

  from Frankel’s alleged breach.

        The Hurry Trust tried to abandon its breach of contract claim when the

  plaintiffs proposed to file a first amended complaint without any breach of

  contract claim by the Hurry Trust, and instead asserted breach of contract claims

  only by Scottsdale and Alpine. Doc 35-5 (Proposed, first amended complaint).

  Without any evidence of harm or damage, the Hurry Trust continued to pursue

  its breach of contract claim (Docs. 37, 61) through trial to try to avoid Frankel’s

  fee claim.

        Under factor (2), “whether the successful party’s efforts were completely

  superfluous in achieving the ultimate result,” none of Frankel’s efforts were

  “completely superfluous.” Frankel’s motions and discovery concerning Cayman

  forced Cayman to abandon its non-existent claims. Frankel’s efforts through and

  including trial defeated the Hurry Trust’s breach of contract claim.

        Under factor (3), “whether assessing fees against the unsuccessful party

  would cause extreme hardship,” as explained in addressing FDUTPA fee factor

  (2), Cayman and the Hurry Trust are litigious, well-funded plaintiffs who rush to

  sue and spare no expense in pursuing litigation.

                                    Page 19 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 20 of 25 PageID 5009




        Under factor (4), “whether the successful party prevailed with respect to all

  relief sought,” neither Cayman nor Hurry Trust obtained any of the relief sought.

  Frankel prevailed in all respects.

        Under factor (5), “whether the legal question presented was novel or had

  been previously adjudicated,” this case did not involve any novel legal questions

  that justified Cayman’s or Hurry Trust’s unsuccessful pursuit of their claims.

  Hurry Trust had to prove that Frankel’s alleged breach caused harm or damage,

  and Hurry Trust failed to do so. Cayman had no justification for pursuing a non-

  existent claim for breach of contract.

        Under factor (6), “whether a fee award would discourage other parties with

  tenable claims from litigating,” a fee award in this case would not discourage

  other parties with tenable claims for breach of contract from litigating. Rather, a

  fee award would discourage untenable claims by claimants who do not have

  evidence to support all elements of their claims.

        C.     Cayman and the Hurry Trust brought their claims for
               misappropriation of non-existent, trade secrets in bad
               faith, so Frankel is entitled to recover his attorney’s fees
               and expenses against Cayman and Hurry Trust on their
               abandoned, trade secret claims.

        The federal and Florida trade secret acts give the Court discretion to award

  fees against plaintiffs who sue “in bad faith” for alleged misappropriation of trade

  secrets. 18 U.S.C. § 1836(b)(3)(D) (“a court may . . . [i]f a claim of

  misappropriation is made in bad faith . . . award reasonable attorney’s fees to the

  prevailing party”); § 688.005, Fla. Stat. ( “If a claim of misappropriation is made

                                       Page 20 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 21 of 25 PageID 5010




  in bad faith . . . the court may award reasonable attorney’s fees to the prevailing

  party”).

        The Eleventh Circuit has not determined what constitutes “bad faith”

  under § 1836(b)(3)(D), but district courts in the Eleventh Circuit have looked to

  general case law on “bad faith” fee awards in other contexts to determine “bad

  faith” under § 1836(b)(3)(D). E.g., Temurian v. Piccolo, 18-62737-CIV, 2021 WL

  1121003, at *6 (S.D. Fla. Mar. 24, 2021). In Temurian, the Southern District

  explained:

        [T]he Eleventh Circuit has not addressed what constitutes “bad
        faith” for the purposes of the DTSA, but there is ample precedent as
        to what constitutes “bad faith” warranting the award of attorneys’
        fees. (R. & R. at 10.) “In determining the propriety of a bad faith fee
        award, ‘the inquiry will focus primarily on the conduct and motive of
        a party, rather than on the validity of the case.’ “ Mar. Mgmt., Inc. v.
        United States, 242 F.3d 1326, 1333 (11th Cir. 2001) (citing
        Rothenberg v. Sec. Mgmt. Co., 736 F.2d 1470, 1472 (11th Cir. 1984)).
        Bad faith is determined by focusing on a party’s conduct and motive
        rather than on the validity of the case. Kreager v. Solomon &
        Flanagan, 775 F.2d 1541, 1543 (11th Cir. 1985). The bad faith
        standard is not limited to suits that are filed in bad faith but also
        extends to bad faith acts preceding and during litigation. Id. For
        there to be a finding of bad faith, a plaintiff’s conduct must be
        objectively specious or frivolous and there must be evidence of
        subjective misconduct. Knights Armament Co. v. Optical Sys. Tech,
        No. 6:07-CV-1323-ORL, 2012 WL 3932863, at *4 (M.D. Fla. Aug. 20,
        2012).

  Id. These concepts are consistent with at least one other Circuit. RJB Wholesale,

  Inc. v. Castleberry, 788 Fed. Appx. 565, 566 (9th Cir. 2019).

        In this case, Cayman and Hurry Trust had no trade secrets and no trade

  secret claims. When required to allege specific facts to support their trade secret


                                    Page 21 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 22 of 25 PageID 5011




  claims, Cayman and Hurry Trust had to abandon their claims, demonstrating

  that Cayman and the Hurry Trust brought the claims in bad faith.

        The Court may also consider Cayman’s and Hurry Trust’s pre-suit conduct

  as evidence of their bad faith. Temurian, 2021 WL 1121003, at *6 (“The bad faith

  standard is not limited to suits that are filed in bad faith but also extends to bad

  faith acts preceding and during litigation.”). Before suing, Cayman and Hurry

  Trust sent Frankel a demand letter (Doc. 16-4) to which he timely responded and

  offered to return all of their documents and information (Doc. 16-5). Cayman and

  Hurry Trust then sued Frankel before the deadline in their demand letter for

  returning confidential information (Doc. 1).

        Frankel returned all of the plaintiffs’ documents with his initial disclosures

  (Doc. 35-3), then served discovery requests for Cayman and Hurry Trust to

  identify the documents or information that they were claiming Frankel

  misappropriated (Doc. 46-1). Cayman and Hurry Trust objected and refused to

  identify the documents or information that was the subject of their claims (Doc.

  35-1). It was not until the Court dismissed Cayman and Hurry Trust’s claims and

  required Cayman and Hurry Trust to identify the documents or information that

  was the subject of their claims that Cayman and Hurry Trust abandoned their

  misappropriation claims. See Docs. 37, 38, 47, 61. Cayman and Hurry Trust

  considered dropping their claims in the proposed, first amended complaint (Doc.

  35-5), but instead continued to pursue claims (Doc. 37) to try to forestall

  Frankel’s fee claim.

                                    Page 22 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 23 of 25 PageID 5012




        Frankel is entitled an award of approximately $130,283.oo in attorney fees

  and $1,287.49 in expenses for Cayman’s and Hurry Trust’s “bad faith” pursuit of

  claims for misappropriation of non-existent, trade secrets.

        D.     Frankel prevailed on Alpine’s and Scottsdale’s claims for
               breach of the post-employment, non-disclosure agreement
               and is entitled to recover his attorney’s fees and expenses
               from Alpine and Scottsdale.

        Alpine and Scottsdale brought claims against Frankel for breach of the

  post-employment, non-disclosure agreement. See Docs. 1, 37, 61. In those claims,

  Alpine and Scottsdale claimed “successful” and prevailing party, attorney’s fees

  and expenses under Arizona Revised Statute § 12-341.01 and under paragraph

  7(h) of the post-employment, non-disclosure agreement.

        Paragraph 7(h) of the post-employment, non-disclosure agreement states:

  “In a dispute arising out of or related to this Agreement, the prevailing party shall

  have the right to collect from the other party its reasonable attorney fees and

  costs and necessary expenditures.” Doc. 61 at 24. Per the jury’s verdict and the

  clerk’s judgment, Frankel prevailed on Alpine’s and Scottsdale’s claims for breach

  of the post-employment, non-disclosure agreement. See Doc 304 (entering

  judgment for Frankel and against Alpine and Scottsdale on Alpine’s and

  Scottsdale’s claims for breach of contract).

        The Court need not consider the factors for discretionary fee awards under

  § 12-341.01 because Alpine and Scottsdale agreed to reimburse Frankel’s fees in

  the post-employment, non-disclosure agreement. Even if weighing the factors


                                     Page 23 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 24 of 25 PageID 5013




  were appropriate, the same analysis that applies to Hurry Trust’s unsuccessful

  claim for breach of contract applies to Alpine’s and Scottsdale’s unsuccessful

  claims for breach of contract. See Part B.3 supra. Alpine and Scottsdale did not

  investigate the merits of their claim before suing. Indeed, Alpine and Scottsdale

  sued without determining the operative agreement which governed their breach

  of contract claims. Doc 34-1 (Declaration of Jordan Susman, former counsel for

  plaintiffs, in support of plaintiffs’ motion to amend initial complaint) at ¶4 on pp.

  1 – 2.

           Frankel is entitled to recover from Scottsdale and Alpine the approximately

  $493,763.54 in attorney fees and $10,072.54 in expenses that Frankel incurred in

  prevailing on their breach of contract claims.

                                           ***
           WHEREFORE, Frankel requests an order granting this motion and

  determining that Frankel is entitled to recover his attorney’s fees and expenses

  incurred in prevailing on (a) Cayman’s, Hurry Trust’s, Alpine’s, and Scottsdale’s

  FDUTPA claims; (b) Cayman’s and Hurry Trust’s claims for breach of the pre-

  employment, non-disclosure agreement; (c) Cayman’s and Hurry Trust’s claims

  for misappropriation of trade secrets; and (d) Alpine’s and Scottsdale’s claims for

  breach of the post-employment, non-disclosure agreement. Frankel also requests

  any further relief deemed proper to protect his interests and rights.




                                      Page 24 of 25
Case 8:18-cv-02869-VMC-CPT Document 309 Filed 05/21/21 Page 25 of 25 PageID 5014




              Certificate of Compliance with Local Rule 3.01(g)

        I certify that on May 20, 2021, counsel for Frankel conferred with counsel

  for the plaintiffs by telephone. The plaintiffs oppose the relief requested.

                                Certificate of Service

        I certify that on May 21, 2021, I caused the foregoing motion to be filed

  with CM/ECF, which will send electronic notice to all counsel of record.

                                       s/ David C. Banker, Esquire
                                       David C. Banker (Fla. Bar No. 352977)
                                       J. Carter Andersen (Fla. Bar No. 0143626)
                                       Harold D. Holder (Fla. Bar No. 118733)
                                       BUSH ROSS, PA
                                       1801 N. Highland Avenue
                                       Tampa, Florida 33602
                                       Phone: 813-224-9255
                                       Fax: 813-223-9620
                                       Primary: dbanker@bushross.com;
                                       candersen@bushross.com;
                                       hholder@bushross.com
                                       Secondary: aflowers@bushross.com
                                       ksalter@bushross.com
                                       Attorneys for Defendant




                                     Page 25 of 25
